Per Curiam.
Plaintiffs appeal from an order amending a judgment which set aside a jury verdict in the amount of $45,000 for William Winters and $15,000 for Alice Winters and reduced the damages awarded to $7,500 for William Winters and $2,500 for Alice Winters. Defendant cross-ap*131peals from the judgment and the denial of its motion for judgment notwithstanding the verdict or, in the alternative, fox a new trial.
Plaintiff William Winters brought an action against defendant to recover damages for injuries sustained when he fell out of bed while a patient at the Jersey City Medical Center, a hospital owned and operated by the defendant municipality. lie alleged that his fall was caused by the negligent failure of hospital employees to elevate the guard rails on the side of Ms bed. His wife, Alice Winters, joined in the action per quod. The jury returned a verdict in favor of William Winters for $45,000 and in favor of Alice Winters for $15,000. The trial conrt denied defendant’s motion for a judgment notwithstanding the verdict and for a new trial. However, it granted a motion to limit liability to $10,000 under the provisions of N. J. S. A. 2A:53A-8 and reduced the damages awarded as above set forth.
The principal issue raised on this appeal is whether the statute limiting the amount of damages to $10,000 for negligence to a beneficiary of a nonprofit hospital applies where the hospital is owned and operated by a municipal corporation. The relevant sections of the statute, in pertinent part, are as follows:
N. J. S. A. 2A:53A-7
No nonprofit corporation, society or association organized exclusively for religious, charitable, educational or hospital purposes shall, except as is hereinafter set forth, be liable to respond in damages to any person who shall suffer damage from the negligence of any agent or servant of such corporation, society or association, where such person is a beneficiary, to whatever degree, of the works of such nonprofit corporation, society or association; * * *
N. J. S. A. 2A:53A-8
Notwithstanding the provisions of the foregoing paragraph, any nonprofit corporation, society or association organized exclusively for hospital purposes shall be liable to respond in damages to such beneficiary who shall suffer damage from the negligence of such corporation, society or association or of its agents or servants to an amount not exceeding $10,000., * * *
*132N. J. S. A. 2A:53A-10
This act shall be deemed to be remedial and shall be liberally construed so as to afford immunity to the said corporations, societies and associations from liability as provided herein in furtherance of the public policy for the protection of nonprofit corporations, societies and associations organized for religious, charitable, educational or hospital purposes.
The trial judge in holding that the limited liability prescribed in N. J. S. A. 2A:53A-8 was applicable to a municipal hospital pointed out that Jersey City Medical Center was operated by a Board of Managers pursuant to the authority of N. J. S. A. 30:9-13 and 14; that it is required under N. J. S. A. 30:9-16 to be devoted exclusively to the treatment and the relief of the indigent sick and disabled of Jersey City, and the expense of its maintenance is defrayed from the annual tax levy. He stated that it was a nonprofit organization operated exclusively for hospital purposes. The judge described the history of the legislation including the ad interim statute enacted in 1958 (L. 1958, c. 131) and the statute of 1959 (L. 1959, c. 90) following the Supreme Court decisions which abolished the common law doctrine of charitable immunity, namely, Collopy v. Newark Eye and Ear Infirmary, 27 N. J. 29 (1958); Dalton v. St. Luke’s Catholic Church, 27 N. J. 22 (1958), and Benton v. Young Men’s Christian Ass’n of Westfield, 27 N. J. 67 (1958). He noted that during the legislative hearing conducted by the New Jersey Assembly in 1958 to consider enactment of the ad interim statute granting limited liability to hospitals there was no distinction made between municipal and private nonprofit hospitals. Applying principles of statutory construction the judge concluded that the objective of the legislation was to provide a limited right of recovery for injured beneficiaries against a hospital whether it was a private nonprofit corporation or a municipal hospital organized exclusively for hospital purposes.
Plaintiffs concede that Jersey City Medical Center is operated on a nonprofit basis exclusively for hospital purposes and that it is obligated to treat the indigent of Jersey *133City. However, they argue that the provisions of N. J. S. A. 2A:53A-8 is not applicable to a hospital operated by a municipal corporation and that the trial judge erred in reducing the damages awarded by the jury to an aggregate amount of $10,000. They allege that the law which permitted and upheld the immunity of charitable institutions before it was swept aside by the Supreme Court in 1958 related to private charitable institutions and not those operated by municipalities and that the Legislature enacted N. J. S. A. 2A:53A-7 el seq. to restore limited immunity to such institutions. They assert that a municipality is not a nonprofit corporation within the meaning of the statute and that it is not organized exclusively for hospital purposes.
While the issue involved in this case has not been squarely decided by our appellate courts we discussed it by way of dictum expressed in Muntz v. Newark City Hospital, 115 N. J. Super. 273 (App. Div. 1971). We said:
Finally, a word with respect to plaintiff’s contention that the hospital does not fall within the purview of N. J. S. A. 2A:53A-8, et seq. Plaintiff contends the hospital is an agency of the city and cannot be categorized as a nonprofit corporation or a charitable institution. We disagree. Unquestionably, the Legislature intended to grant limited immunity to hospitals not operated for profit. N. J. S. A. 2A:53A-8 and 10. No sound reason exists for holding that a city hospital, organized as Newark City Hospital was under N. J. S. A. 30:9-13 et seq. for treating “indigent sick and disabled,” is not entitled to the benefits of the statute. See Kress v. Newark, 9 N. J. Super. 70 (App. Div. 1950), rev’d on other grounds 8 N. J. 562 (1952), and Kent v. County of Hudson, 102 N. J. Super. 208, 219-220 (App. Div. 1968), aff’d 53 N. J. 546 (1969), wherein it is clearly inferrible that the statute applies to a county hospital. (At p. 277)
We agree with the rationale of the trial judge in the instant case, that the broad objective of the Legislature in the enactment of N. J. S. A. 2A:53A-8 was to limit the liability of all nonprofit hospitals, both private and municipally owned and operated. As the trial judge indicated, to hold otherwise would produce the anomalous result that a patient injured by reason of negligence in a nonprofit hos*134pital would be limited to a recovery not exceeding $10,000. However, a patient who by pure chance is taken to a municipal hospital devoted exclusively to the treatment and relief of the indigent sick and disabled of such city, and therein injured, could recover damages without any limitation. We do not believe that this was the intention of the Legislature.
We are mindful of the impressive dissent filed by Judge Lynch in this ease. Nevertheless, we are inclined to adhere to our earlier ruling in Tramutola v. Bortone, 118 N. J. Super. 503, 509 (App. Div. 1972), certif. granted 60 N. J. 513 (1972), in which we adopted the rationale expressed in Muntz v. Newark City Hospital, supra, and inferred in Kent v. County of Hudson, supra. In any event, as Judge Lynch indicates, the issue here presented will undoubtedly be resolved by our Supreme Court in Tramutola.
We hold that the trial judge properly reduced the damages awarded to plaintiffs to the aggregate amount of $10,000.
On the cross-appeal defendant first contends that its motion for a judgment n. o. v. should have been granted because plaintiffs failed to produce expert testimony as to the standard of hospital care in the use of guard rails on a patient’s bed and the deviation from that standard by the hospital employees. We find the contention to be lacking in merit. Where the issue of negligence is not related to technical matters peculiarly within the knowledge of medical practitioners and where looking at the matter in the light of the common knowledge and experience of laymen reasonable men could conclude there has been a deviation from the norm or standard, expert testimony is not required. Sanzari v. Rosenfeld, 34 N. J. 128, 141 (1961); Tramutola v. Bortone, supra, 118 N. J. Super, at 512.
In the instant case there was evidence that William Winters was suffering from a serious attack of emphysema; he was elderly and infirm. Nurse Holmes, who had worked on the ward for more than three years prior to the accident, *135testified that for a man of Winter’s age and condition the side rails of the bed should be up. There was no necessity for the production of expert testimony.
Defendant also claims the damages awarded by the jury were excessive and a new trial should have been granted as to all issues. We have reviewed the record and conclude that based on the evidence presented the trial judge properly denied the motion for a new trial. We are satisfied that the verdicts were not excessive. The denial of the new trial motion was not a miscarriage of justice. B. 4:49-l.
Affirmed.